Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 1 of 17




                    Exhibit A
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 2 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 3 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 4 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 5 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 6 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 7 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 8 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 9 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 10 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 11 of 17
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 12 of 17




                     Exhibit B
6/21/2019                                    Mass. Corporations,
                     Case 1:19-cv-11373-FDS Document     1-3 external
                                                                 Filed master page
                                                                       06/21/19    Page 13 of 17




    Corporations Division
            Business Entity Summary
            ID Number: 000983877                                              Request certificate   New search

            Summary for: SENIOR OPERATIONS LLC

            The exact name of the Foreign Limited Liability Company (LLC):                 SENIOR OPERATIONS
            LLC
            Converted from SENIOR OPERATIONS INC. on 08-08-2008
            Entity type:   Foreign Limited Liability Company (LLC)
            Identification Number: 000983877
            Date of Registration in Massachusetts:
            08-07-2008
                                                                 Last date certain:
            Organized under the laws of: State: DE Country: USA on: 06-30-2008
            The location of the Principal Office:

            Address: 300 E. DEVON AVE.
            City or town, State, Zip code,       BARTLETT,     IL   60103     USA
            Country:
            The location of the Massachusetts office, if any:

            Address: 1075 PROVIDENCE HIGHWAY
            City or town, State, Zip code,       SHARON,      MA    02067     USA
            Country:
            The name and address of the Resident Agent:

            Name:     C T CORPORATION SYSTEM
            Address: 155 FEDERAL ST., STE. 700
            City or town, State, Zip code,       BOSTON,      MA    02110     USA
            Country:
            The name and business address of each Manager:

            Title               Individual name                  Address
            MANAGER             MICHAEL W. SHEPPARD              300 E. DEVON ST. BARTLETT, IL 60103 USA
            MANAGER             AMY LEGENZA                      300 E DEVON AVE BARTLETT, IL 60103 USA
            MANAGER             DAVID MONAGHAN                   301 GRANT ST 20TH FLR PITTSBURGH, PA
                                                                 15219 USA
            MANAGER             BINDI FOYLE                      300 E DEVON AVE BARTLETT, IL 60103 USA

corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?FEIN=000983877&SEARCH_TYPE=1                            1/2
6/21/2019                                   Mass. Corporations,
                    Case 1:19-cv-11373-FDS Document     1-3 external
                                                                Filed master page
                                                                      06/21/19    Page 14 of 17
            MANAGER            DAVID SQUIRES                     300 E DEVON AVE BARTLETT, IL 60103 USA

            The name and business address of the person(s) authorized to execute,
            acknowledge, deliver, and record any recordable instrument purporting to affect an
            interest in real property:

            Title              Individual name                   Address



                                               Confidential               Merger
                               Consent       Data                      Allowed          Manufacturing

            View filings for this business entity:

             ALL FILINGS
             Annual Report
             Annual Report - Professional
             Application For Registration
             Certificate of Amendment
             Certificate of Cancellation
                                                         View filings

            Comments or notes associated with this business entity:




                                                         New search




corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?FEIN=000983877&SEARCH_TYPE=1                     2/2
Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 15 of 17




                     Exhibit C
       Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 16 of 17



                        COMMONWEALTH OF MASSACHUSETTS

NORFOLK, SS.                                                       SUPERIOR COURT DEPT.

 MARION E. COUTTS,

                Plaintiff,
 v.
                                                        Civil Action No. 1982CV00275
 SENIOR OPERATIONS, LLC d/b/a SENIOR
 AEROSPACE METAL BELLOWS,

                Defendant.


                     NOTICE OF FILING OF NOTICE OF REMOVAL

To:    Civil Clerk’s Office
       Norfolk County Superior Court
       650 High Street
       Dedham, MA 02026

       PLEASE TAKE NOTICE that a notice of removal in the above action from the Norfolk

County Superior Court has been duly filed in the United States District Court for the District of

Massachusetts. Attached hereto is a certified copy of that Notice of Removal.

                                            Respectfully submitted,

                                            Senior Operations LLC

                                            By its attorneys,


                                            _________________________________
                                            Andrew C. Pickett (BBO # 549872)
                                            Jeffrey S. McAllister (BBO#676301)
                                            Jackson Lewis P.C.
                                            75 Park Plaza
                                            Boston, MA 02116
                                            (617) 367-0025
                                            picketta@jacksonlewis.com
                                            jeffrey.mcallister@jacksonlewis.com

Dated: June 21, 2018
       Case 1:19-cv-11373-FDS Document 1-3 Filed 06/21/19 Page 17 of 17




                               CERTIFICATE OF SERVICE

       This hereby certifies that on this 21st day of June, 2019, a true and accurate copy of the
above document was served upon Plaintiff’s counsel via first-class mail.


                                            ______________________________
                                            Jackson Lewis P.C.
